Case 5:07-cr-50100-SMH-MLH Document 100 Filed 09/10/21 Page 1 of 5 PageID #: 350



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

  UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 07-50100

  VERSUS                                           JUDGE S. MAURICE HICKS, JR.

  LESLIE KEITH BLOXOM                              MAGISTRATE JUDGE HORNSBY

                                 MEMORANDUM RULING

          Before the Court is Petitioner Leslie Keith Bloxom’s (“Bloxom”) Motion for

  Compassionate Release (Record Document 94).           The Government has opposed

  Bloxom’s motion. See Record Document 98. For the reasons set forth below, Bloxom’s

  Motion for Compassionate Release is hereby DENIED.

                                     BACKGROUND

          On October 24, 2007, Bloxom was charged in a two-count Indictment with

  possession of a firearm by a convicted felon (armed career criminal) and forfeiture. See

  Record Document 1. Bloxom pled guilty to Count One (possession of a firearm by a

  convicted felon) of the Indictment on April 14, 2008. See Record Documents 25, 26. He

  was sentenced on July 9, 2008 to 210 months imprisonment and a five year term of

  supervised release. See Record Documents 28, 29. Later in April 2017, pursuant to

  Johnson v. U.S., 131 S.Ct. 2267 (2015), Bloxom’s sentence was reduced to 120 months

  imprisonment and three years supervised release. See Record Documents 53, 54.

          Bloxom was released from prison and his term of supervision commenced on April

  12, 2018. On May 20, 2019, his term of supervised release was revoked and Bloxom

  was sentenced to serve 24 months in federal prison. See Record Documents 90, 91.

  Bloxom is currently housed at Dallas RRM and his projected release date is October 13,

  2021.
Case 5:07-cr-50100-SMH-MLH Document 100 Filed 09/10/21 Page 2 of 5 PageID #: 351



                                      LAW AND ANALYSIS

         Bloxom asserts a generalized fear of COVID-19 as the basis for his compassionate

  release motion. See Record Document 94. He believes his revocation sentence has

  placed him in harm’s way, possibly death, or severe illness due to the COVID-19 virus.

  He does not specify any medical condition identified by the CDC as a defined risk factor

  in his motion.

         A judgment of conviction, including a sentence of imprisonment, “constitutes a final

  judgment and may not be modified by a district court except in limited circumstances.”

  Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

  States Code, Section 3582(c) provides that the Court “may not modify a term of

  imprisonment once it has been imposed,” except in three circumstances:

         (1)       upon a motion by the Bureau of Prisons or the defendant for
                   reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);
         (2)       “to the extent otherwise expressly permitted by statute or by Rule 35
                   of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
                   3582(c)(1)(B); or
         (3)       where the defendant was sentenced based on a retroactively
                   lowered sentencing range, 18 U.S.C. § 3582(c)(2).

  In this case, Bloxom moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A).

  Under this section, the Court may reduce a sentence “if it finds that extraordinary and

  compelling reasons warrant such a reduction” and “that such a reduction is consistent

  with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

  3582(c)(1)(A).

         Prior to 2018, only the Director of the BOP could file Section 3582(c)(1)(A) motions,

  also known as compassionate release motions. In 2018, Congress passed, and President

  Trump signed the First Step Act, which among other actions, amended the

  compassionate release process. Under the First Step Act, Section 3852(c)(1)(A) now

                                            Page 2 of 5
Case 5:07-cr-50100-SMH-MLH Document 100 Filed 09/10/21 Page 3 of 5 PageID #: 352



  allows prisoners to directly petition courts for compassionate release. However, before

  filing compassionate release motions, prisoners must exhaust their administrative

  remedies in one of two ways:

         (1)    prisoners may file a motion with the court after fully exhausting all
                administrative rights to appeal the BOP’s decision not to file a motion
                for compassionate release, or
         (2)    prisoners may file a motion with the court after requesting release
                and there has been “the lapse of 30 days from the receipt of such
                request by the warden of the defendant’s facility, whichever is
                earlier.”

  18 U.S.C. § 3582(c)(1)(A). Bloxom has exhausted his administrative remedies and the

  Court will proceed to the merits of the motion.

         Thus, subject to considerations of 18 U.S.C. § 3553(a), Section 3582(c)(1)(A)

  permits a reduction in Bloxom’s term of imprisonment if the Court determines that

  extraordinary and compelling reasons warrant a reduction. The reduction must be

  “consistent with applicable policy statements issued by the Sentencing Commission.” 18

  U.S.C. § 3582(c)(1)(A). Previously, a district court was confined to the policy statements

  set forth in U.S.S.G. § 1B1.13 to determine whether a compelling reason existed to grant

  release. However, the Court of Appeals for the Fifth Circuit recently vacated this restricted

  examination finding that the policy statements contained under U.S.S.G. § 1B1.13 are

  only binding on the Court when the motion for compassionate release is brought on the

  prisoner’s behalf by the BOP. See U.S. v. Shkambi, No. 20-40543, 2021 WL 1291609,

  at *3 (5th Cir. 04/07/2021). The Fifth Circuit instructed that a district court considering a

  motion for compassionate release brought by the prisoner himself “is bound only by §

  3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a).” Id. at *4. Shkambi

  did not, however, render § 1B1.13 irrelevant with respect to defendant-filed motions under

  Section 3582(c)(1)(A), as the Fifth Circuit has long recognized that although not

                                          Page 3 of 5
Case 5:07-cr-50100-SMH-MLH Document 100 Filed 09/10/21 Page 4 of 5 PageID #: 353



  dispositive, the commentary to § 1B1.13 informs the district court’s analysis as to what

  reasons may be sufficiently extraordinary and compelling to necessitate compassionate

  release. See U.S. v. Robinson, No. 3:18-CR-00228-01, 2021 WL 1723542 (W.D. La.

  04/30/2021), citing U.S. v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021). While not

  binding, § 1B1.13 suggests that the following are deemed extraordinary and compelling

  reasons warranting a sentence reduction: (1) the defendant’s medical conditions; (2) the

  defendant’s age; (3) family circumstances; or (4) other reasons. See U.S.S.G. § 1B1.13,

  cmt. n.1; see also Thompson, 984 F.3d at 433.

        “In general, the defendant has the burden to show circumstances meeting the test

  for compassionate release.” U.S. v. Stowe, No. H-11-803(1), 2019 WL 4673725 at *2

  (S.D. Tex. Sept. 25, 2019); see also U.S. v. Ennis, No. EP-02-CR-1430-PRM-1, 2020 WL

  2513109, at *4 (W.D. Tex. May 14, 2020) (“[T]he defendant has the burden to show

  circumstances meeting the test for compassionate release.”); U.S. v. Wright, No. 16-214-

  04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020) (Petitioner has the “burden of

  showing the necessary circumstances, or a combination of circumstances, that would

  warrant relief under the compassionate release statute.”). In certain instances, the

  COVID-19 outbreak may affect whether an inmate can show extraordinary and

  compelling reasons warranting compassionate release under Section 3582(c)(1)(A)(i). If

  an inmate has a chronic medical condition that has been identified by the Centers for

  Disease Control (“CDC”) as elevating the inmate’s risk of becoming seriously ill from

  COVID-19, that condition, in light of the pandemic, may rise to the level of “extraordinary

  and compelling reasons” under Section 3582(c)(1)(a). In other words, some conditions

  that would not have constituted an “extraordinary and compelling reason” now fall into

  this category because of the risk of COVID-19. However, a generalized fear of COVID

                                         Page 4 of 5
Case 5:07-cr-50100-SMH-MLH Document 100 Filed 09/10/21 Page 5 of 5 PageID #: 354



  does not automatically entitle a prisoner to release. See U.S. v. Sierra, No. CR 17-00249,

  2021 WL 2636738, at *3 (W.D. La. June 25, 2021), citing U.S. v. Thompson, 984 F.3d

  431, 435 (5th Cir. 2021). Bloxom’s motion fails on this basis alone.

          Notwithstanding, this Court believes granting release in this case would not

  comport with the factors enumerated in Section 3553(a). See 18 U.S.C. § 3582(c)(1)(A).

  The nature and circumstances of Bloxom’s offense disfavor release. He continued to

  commit additional crimes – possession of illegal substances and domestic abuse battery

  – during the term of his supervised release. He has proven he is not a good candidate

  for release. Moreover, a reduced sentence in this case simply would not promote respect

  for the law, would not afford adequate deterrence to criminal conduct, and would not

  protect the public from further crimes of this defendant.

                                       CONCLUSION

          Based on the foregoing reasons, Bloxom’s Motion for Compassionate Release

  (Record Document 94) be and is hereby DENIED.

          An order consistent with the terms of the instant Memorandum Ruling shall issue

  herewith.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 10th day of September,

  2021.




                                         Page 5 of 5
